

116 HR 6272 IH: Pandemic School Nurse Training to Protect Students and Communities Act of 2020
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6272IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Secretary of Health and Human Services to make grants to eligible entities to train elementary and secondary school nurses on how to respond to a biological or chemical attack or an outbreak of pandemic influenza in a school building or on school grounds.1.Short titleThis Act may be cited as the Pandemic School Nurse Training to Protect Students and Communities Act of 2020.2.Establishment of a programTitle VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended by adding at the end the following:JTraining Nurses for Responding to Bioterrorism and Pandemic Influenza875.GRANTS FOR RESPONDING TO BIOTERRORISM AND PANDEMIC INFLUENZA(a)Grant programThe Secretary may award grants to and enter into contracts with eligible entities to train school nurses to serve as first responders and crisis managers in the event of—(1)a biological or chemical attack, including a terrorist attack, affecting individuals in a school building or on school grounds; or(2)an outbreak of pandemic influenza among students, faculty, or other individuals under their care.(b)Required elements of trainingAny training which is funded, in whole or in part, under this section shall prepare school nurses—(1)to take such measures as may be necessary, particularly in the critical early stages of an attack or outbreak described in subsection (a), to protect and preserve life;(2)as part of crisis management, to notify such public health authorities as may be appropriate to help contain or mitigate the effects of an attack or outbreak described in subsection (a); and(3)to take such other actions as may be appropriate and feasible, such as, in the case of a biological or chemical attack, the preservation of evidence.(c)DefinitionsFor purposes of this section:(1)Eligible entitiesThe term eligible entities shall have the same meaning as is given such term in section 801, and includes—(A)a State educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965); and(B)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).(2)SchoolThe term school means—(A)an elementary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965); and(B)a secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965).(3)School groundsThe term school grounds means the area outside of a school building that is controlled, managed, or owned by the school or school district.(d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $20,000,000 for each fiscal year after fiscal year 2020..